DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s confirmation of election without traverse of Group I (claims 1-11) in the reply filed on 9/28/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 1 now recites “the interposer includes a layer of solder bumps under the interposer, wherein the layer of solder bumps provides electrical connection between the interposer and the substrate” (see last 3 lines, emphasis added). It is not clear whether the interposer “includes” the “solder bumps” or they are “under” the 
Substantially similar limitations have also been introduced in amended base claim 1 (see last two lines), and for the purposes of this office action, they will be interpreted similarly; i.e. as outlined for claim 1 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kariya (US 2014/0133119) of prior record, hereinafter Kariya, in view of Chang Chien (US 10,134,677) of prior record, hereinafter Chang Chien.
Regarding claim 1, Kariya (refer to Figures 7-10, para 21) teaches a structure comprising: 
a substrate (10 of Figure 7, described as “wiring board 10” in para 22) having a first pitch (P1 described in para 23 as being “approximately 130 µm”) wiring density (para 23); 
an interposer (80, described as “interposer 80” in para 23) embedded (by way of 84, para 45) in the substrate, the interposer having a second pitch (P2 described in para 23 as being “approximately 40 µm”) wiring density different from the first pitch wiring density (as described above in view of para 23), wherein: 
the interposer provides bridge connection (best seen in Figure 9) between at least two die (901 and 902 shown in Figure 8-10, para 24) disposed above (best seen in Figure 8) the substrate; and 


Regarding claim 3, Kariya (refer to Figures 7-10, para 21) teaches the structure of claim 1, wherein the first pitch wiring density (P1 described in para 23 as being “approximately 130 µm”) is coarser than (i.e. not as fine, or larger than) the second pitch wiring density (P2 described in para 23 as being “approximately 40 µm”). 
Regarding claim 4, Kariya (refer to Figures 7-10, para 21) teaches the structure of claim 1, wherein a surface area of a top surface of the interposer (80) is less than a surface area (best seen in top view of Figure 9 where top area of 80 completely fits inside to area of 10) of a top surface of the substrate (10). 
Regarding claim 5, Kariya (refer to Figures 7-10, para 21) teaches the structure of claim 1, wherein the interposer (80) is embedded (best seen in Figure 8) in the substrate (10) 
Chang Chien (refer to Figure 1) teaches a similar structure for a bridge connection between dies (i.e. bridge connection between two dies 11a and 11b, Col. 2, lines 42-47), wherein an interposer (comprising 13m – see Col. 3, lines 6-17) embedded in a substrate (10, 12) is such that at least one build-up layer (comprising parts of 14 that are at least partly above 13m in Figure 1, see Col. 3, lines 11-37) of the substrate is situated between the at least two die (11a and 11b, Col. 2, lines 42-58) and the interposer (comprising 13m). It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Kariya so that at least one build-up layer of the substrate is situated between the at least two die and the interposer.  The ordinary artisan would have been motivated to modify Kariya for at least the purpose of providing build-up layers both above and below the interposer, thus protecting the interposer by completely embedding it and also potentially providing a larger number of interconnection points.
Regarding claim 6, Kariya (refer to Figures 7-10, para 21) teaches a microelectronic package comprising: 
a substrate (10 of Figure 7, described as “wiring board 10” in para 22) having a first pitch (P1 described in para 23 as being “approximately 130 µm”) wiring density; 
at least two die (901 and 902 shown in Figure 8-10, para 24) located above (best seen in Figure 8) the substrate (10); and 

Kariya does not teach that the interposer “includes a layer of solder bumps under the interposer, wherein the layer of solder bumps provides electrical connection between the interposer and the substrate”.  This limitation has already been addressed for claim 1 in view of Chang Chien.
Regarding claim 7, it is substantially similar to claim 2 and hence the rejection is similar.
Regarding claim 8, it is substantially similar to claim 3 and hence the rejection is similar.
Regarding claim 9, it is substantially similar to claim 4 and hence the rejection is similar.
Regarding claim 11, it is substantially similar to claim 5 and hence the rejection is similar.

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kariya and Chang Chien, as applied to claim 6 above, and further in view of  Hurwitz (US 2015/0195912) of prior record, hereinafter Hurwitz.
Regarding claim 10, Kariya (refer to Figures 7-10, para 21) teaches the microelectronic package of claim 6, but does not teach “the top surface of the substrate and a top surface of the interposer is planarized using a dry film”. Hurwitz teaches that often the surface of film dielectric/dry film solder mask that is typically used over interconnects .
Response to Arguments
Applicant's arguments filed 9/28/2021 have been fully considered but they are not persuasive. Applicant’s primary argument regarding rejection of base claim 1 (see pages 6-10 of applicant’s response) is that Chang Chien’s “first interconnection layer 14” does not appear to include the “electrical contacts 16” and based on this, urges that the combination of references does not disclosed the amended limitation of “the interposer includes a layer of solder bumps under the interposer, wherein the layer of solder bumps provides electrical connection between the interposer and the substrate” (especially see page 9, last paragraph which continues of page 10) , as now recited in base claims 1 and 6. This argument is not persuasive. First of all, refer to the 35 USC, 112, 2nd paragraph rejection of the above recitations of base claims 1 and 6. The current rejection maps the “interposer” to Figure 1 of Chang Chien as: comprising 13m – see Col. 3, lines 6-17 which describes interposer function and also describes the structure as “an organic interposer” and optionally, also comprising corresponding electrical In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
The arguments presented related to base claim 6 (see page 10, 2nd paragraph of applicant’s response) are substantially the same.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X. Le can be reached on 5712721708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJAY ARORA/Primary Examiner, Art Unit 2892